Willson, Judge.
It is sufficient allegation, in an indictment for perjury, that the alleged false statement was material to the issue on trial, without setting out the facts which show its materiality. (Massie v. The State, 5 Texas Ct. App., 81; Mattingly v. The State, 8 Texas Ct. App., 345.) In this case the indictment *32contains the general allegation of materiality, and in all respects we hold the indictment to be a good one.
Opinion delivered October 16, 1886.
As to the materiality of the alleged false statements, we think it was made apparent by the evidence. These false statements were adduced on the trial of Green for the purpose of affecting the credibility of the State’s witness Rhody Thomas, and were calculated to have the effect to impeach or at least cast suspicion upon her testimony. It seems to be well settled that perjury may be assigned upon a false statement affecting only a collateral issue, as that of the credit of a witness. Such statement is material to-the principal issue. (2 Bish. Cr. Law, secs. 1032-1038; 3 Greenl. Ev., sec. 195; 2 Whart. Cr. Law, sec. 1278.)
There was no error in any of the rulings of the court complained of in relation to the admission of evidence offered by the State. We think the evidence was all admissible.
It is objected to the charge of the court that it fails to instruct the jury in all the law of the case. This objection is well taken. This being a trial for perjury, it was incumbent upon the trial judge to instruct the jury that they could not convict the defendant except upon the testimony of two credible witnesses, or of one credible witness corroborated strongly by other evidence, as to the falsity of the defendant’s statement under oath. (Code Crim. Proc., Art. 746; Gartman v. The State, 16 Texas Ct. App., 215.) It was fundamental error to omit such instruction, and because of this error the judgment is reversed and the cause is remanded.

Reversed and remanded.